DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-12, 15, 17-25, 27 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method performed by a system network node of a wireless communication network for detecting neighboring UEs comprising: determining a common group of base stations comprising a plurality of base stations that are in a vicinity of both the first UE and a second UE, each base station of the plurality of base stations being in both a neighboring cell list of the first UE and in a neighboring cell list of the second UE, receiving power measurements performed on signals received at the first UE, which signals are sent from base stations in the common group of base stations, receiving power measurements of signals received at the second UE, which signals are sent from base stations in the common group of base stations, determining, for the common group of base stations, a correlation between the power measurements of the first UE and the power measurements of the second UE, based on the correlation determined, determining whether the second UE is a neighbor to the first UE; and performing an action responsive to determining that the second UE is a neighbor to the first UE.

Applicant’s independent claim 12 recited, inter alia, “sending, to the first base station, power measurements performed on signals received from base stations in a vicinity of the first UE and which are in a neighboring cell list of the first UE, …; receiving, from the first base station, information of one or more second UEs that are wirelessly connected to a different base station than the first base station, information indicating that the one or more second UEs have been determined to be a neighbor to the first UE based on correlations between the power measurements of the first UE and corresponding power measurements of individual second UEs of the one or more second UEs, wherein the information of the one or more second UEs indicates a priority order in which the first UE is to contact the one or more second UEs that is based on correlations between the power measurements of the first UE and corresponding power 
Independent claims 15, 25, 27 and 30 are interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1-2, 4-12, 15, 17-25, 27 and 30 are allowed for these reasons and for the reasons recited by applicant in the Applicant’s Arguments/Remarks filed on 07/14/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413